DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “wherein the second layer further comprises a second sidewall connected to one side of the second shoulder structure away from the second tapered structure, and the second sidewall comprises a solvent feed hole communicating with an upper surface of the second layer.” The limitations “second sidewall” are confusing since claim 5 depends directly or indirectly on claims 1 and 2, and claims 1 and 2 do not recite a “first sidewall”. Thus, it is unclear whether the term “second” implies that there is more than one side wall belonging to the structure recited in combined claims 1, 2, and 5.
connected to the second shoulder structure comprises a solvent feed hole communicating with an upper surface of the second layer” for clarity.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitation “slurry recycle device” in claim 3 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “slurry recycle” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 has/have been interpreted to cover “a container” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof. Applicant’s specification (para 0033) discloses “Furthermore, by disposing the discharge air-bleed hole 2281 communicating with the gap G in the first sidewall 228 and connecting the discharge air-bleed hole 2281 to the slurry recycle device with the air-bleed function, the negative pressure can be generated in the gap G, so that the excess slurry temporarily stored between the first layer 220 and the second layer 240 is discharged to the slurry recycle device for storing and reusing to reduce the consumption of the slurry, and further to reduce the possibility of dripping the overflow slurry on the product”. Thus, the ordinary artisan would be able to deduce that the “slurry recycle device” refers to a slurry container.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oesterle (USP 3275239).

	The embodiment shown in Fig. 9, which is a modified embodiment of an original embodiment, is cited in the rejection below. However, the rejection below refers to identical elements of an original embodiment shown in Fig. 2.

	Regarding claim 1, Oesterle discloses a spray guide capable of masking a slurry spray since Oesterle teaches that the spray guide provides means for varying the ratio between the amount of coating material delivered by the spraying member and impinging on the substrate (col. 1, lines 65-72 through col. 2, lines 1-4). Oesterle teaches the spray guide comprises:
a cone 6 (holding portion) comprising a holding portion opening; and 

wherein the disc 18 (first layer) and disc 3b (second layer) comprise first and second tapered structures, respectively, arranged coaxially, 
a gap exists between the disc 18 (first layer) and the disc 3b (second layer), 
an apex of the first tapered structure of disc 18 (first layer) comprises an opening 4a (first aperture), 
an apex of the second tapered structure of disc 3b (second layer) comprises an opening 4 (second aperture), the opening 4 (second aperture) is overlapped with the opening 4a (first aperture), and 
the apex of the second tapered structure of disc 3b (second layer) passes through the holding portion opening of cone 6 (holding portion) such that the mask portion is localized to the holding portion (see for example Figs. 2 and 9; col. 3, lines 33-44; col. 4, lines 24-45).

	The term “slurry” in “slurry spraying” in the preamble refers to the composition of the spray and thus does not further structurally limit the claimed masking device. Since the spray guide of Oesterle comprises every structural feature of the claimed mask, it is wholly expected that the spray guide of Oesterle is fully capable of masking the substrate from various coating compositions, including the recited slurry spray. See MPEP 2114(II).

.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poliniak (USP 5807435).
Regarding claim 1, Poliniak teaches a spraying mask, comprising: 
a panel 12 (holding portion) comprising a holding portion opening; and 
a mask portion comprising a secondary shield 56 (first layer) and a primary shield 55 (second layer), wherein 
the shields 56, 55 (first and second layers) comprise first and second tapered structures, respectively, arranged coaxially (see for example Fig. 3),
spacers 91 are provided in a gap that exists between the secondary shield 56 (first layer) and the primary shield 55 (second layer) (see for example Fig. 4), 
a neck (apex) of the first tapered structure of primary shield 55 (second layer) comprises a first aperture (not labeled) that allows the spray to pass therethrough, 

the second aperture is overlapped with the first aperture (see for example Fig. 3), and 
the neck (apex) of the second tapered structure of primary shield 55 (second layer) passes through the holding portion opening and affixed with studs 26 such that the mask portion is localized to the panel 12 (holding portion) (col. 4, lines 8-67 through col. 5, lines 1-11; see for example Figs. 3-7).

	The term “slurry” in “slurry spraying” in the preamble refers to the composition of the spray and thus does not further structurally limit the claimed masking device. Since the shielding structure of Poliniak comprises every structural feature of the claimed mask, it is wholly expected that the shielding structure of Poliniak is fully capable of masking the substrate from various coating compositions, including the recited slurry spray. See MPEP 2114(II).

Regarding claim 6, Poliniak further teaches that opening 89 (first aperture) of secondary shield 56 (first layer) is larger than the second aperture of primary shield 55 (second layer), since the size of opening 89 (first aperture) substantially corresponds to the opening size at the base of primary shield 55 (second layer), and the second aperture of primary shield 55 (second layer) substantially corresponds to the opening .

Claims 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (USP 4545531).
Regarding claim 7, Williams teaches a spraying jig adapted for a nozzle 98 of a spray can 97, comprising: 
a holder 72 and bracket 58 that combine to form a frame, the frame comprising a top portion and a bottom portion opposite to the top portion (col. 4, lines 21-60; col. 5, lines 45-49; see for example Figs. 1, 3-5), wherein 
the top portion comprises a top opening where the can 97 is inserted, 
the bottom portion comprises an aperture 92 (bottom opening) through which the spray material passes, and 
at least part of an orthographic projection of the top opening on the bottom portion is overlapped with the aperture 92 (bottom opening) (col. 4, lines 21-60; col. 5, lines 45-49; see for example Figs. 1, 3-5).

	The term “slurry” in expressions “slurry spraying” and “slurry nozzle” refers to the composition of the spray and thus does not further structurally limit the claimed jig. Since the frame of Williams comprises every structural feature of claimed jig, it is wholly expected that the frame of Williams is fully capable of holding nozzles containing various spray compositions, including the recited slurry. See MPEP 2114(II).


the bottom portion further comprises an inner face (third side) of bracket 58 corresponding to the outer face (first side) of bracket 58, and an inner face (fourth side) of holder 72 corresponding to the outer face (second side) of holder 72, 
each of the inner and outer faces (first and third sides) of bracket 58 comprises a plurality of holes 66 with different heights; and
and a stud 78 with a nut 80 (corresponding to a fastener) for being fastened to different holes to adjust the height of holder 72 (part of frame) (col. 4, lines 21-60; col. 5, lines 45-49; see for example Figs. 1, 3-5).
Regarding claim 10, Williams further teaches that the nozzle 98 of spray can 97 passes through the top opening to be localized to the holder 72 (part of frame) (col. 5, lines 3-49; see for example Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterle (USP 3275239) as applied to claim 2 above, and in further view of Yamasaki (US 20090308949).

	The embodiment of Fig. 8 of Yamasaki is cited in the rejection below. However, the rejection below refers to identical elements of an original embodiment shown in Fig. 4.
	Regarding claim 5, Oesterle further teaches a sidewall of cone 6 (holding portion) connected to a side of the second shoulder structure of disc 3b (second layer) and away from the second tapered structure of disc 3b (second layer) (col. 3, lines 33-44; see for example Fig. 2).
	Oesterle does not explicitly teach that the sidewall of cone 6 (holding portion), that is disposed away from the second tapered structure of disc 3b (second layer), comprises a solvent feed hole communicating with an upper surface of the disc 3b (second layer).
However, in the same field of endeavor, Yamasaki teaches a sidewall of head 71 (41) (equivalent to holding portion) connected to a shoulder of a tapered structure of portion 44 (second layer), that is disposed away from the second tapered structure of portion 44 (second layer) (para 0048-0052; see for example Fig. 4), the sidewall of .

Allowable Subject Matter
Claim 3 and claim 4 (as being dependent on claim 3) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 1, 2, and 3, wherein the first layer further comprises a first sidewall connected to one side of the first shoulder structure away from the first tapered structure, the first sidewall comprises a discharge air-bleed hole communicating with the gap for connecting to a slurry recycle device.

	Although combining a nozzle mask with a discharge hole for connecting to a slurry recycle device is known in the art, as taught by Sheetz (USP 3583634, col. 3, lines 6-21; see Figure for example), there is no teaching or motivation in the prior art to incorporate the feature recited in the allowable subject matter into the tapered structures of the spraying mask of independent claim 1. For example, the feature recited in the allowable subject matter could not be incorporated into the tapered structures taught by Oesterle (cited in the rejection above) since the tapered structures that belong to discs 3b, 18,19, etc. are continuously rotating during spraying. 

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 7, 9, and 1, wherein the bottom portion further comprises an accommodation space; the slurry spraying jig further comprises a slurry spraying mask comprising a holding portion comprising a holding portion opening; and a mask portion comprising a first layer and a second layer, wherein the first layer comprises a first tapered structure, the second layer comprises a second tapered structure, the first tapered structure and the second tapered structure are arranged coaxially, a gap exists between the first layer and the second layer, an apex of the first tapered structure comprises a first aperture, an apex of the second tapered structure 
	The limitation “the slurry spraying mask of claim 1” has been interpreted as a short-hand format of the particulars of the slurry mask recited in claim 1. Thus, the interpretation of all of the limitations of dependent claim 9 has been incorporated into the subject matter deemed allowable above.  See Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).
	Although the structural limitations of the slurry spraying mask recited instant claim 1 may be independently known (see rejections above), the prior art neither teaches combining the slurry spraying mask in instant claim 1 with an accommodation space of the claimed slurry spraying jig, nor the motivation to do so.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sheetz (USP 3583634) discloses a spraying mask including a defector 20 (tapered structure) and a recycling device (col. 2, lines 20-25; col. 3, lines 6-21; see Figure for example), Papazian (USP 2152274) discloses a spraying mask including a cowl 30 (tapered structure) (Pg. 1, lines 6-14; see for example Fig. 1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.